     Case 2:19-cv-00422-DMG-JEM Document 57 Filed 08/31/20 Page 1 of 3 Page ID #:528



1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11     MPK, INC., a California corporation; and )       Case No.: CV 19-422-DMG (JEMx)
       KENNETH J. GREENBERG, an individual, )
12                                              )
                                  Plaintiffs,   )       ORDER ACCEPTING FINDINGS AND
13                                              )       RECOMMENDATIONS OF UNITED
                     v.                         )       STATES MAGISTRATE JUDGE
14                                              )
       BERNARDAUD N.A., INC., a New York        )
15     corporation; GEORGE KAKATY, and          )
       individual; CORINNE OATS, an individual; )
16     and DOES 1-100, inclusive,               )
                                                )
17                                Defendants.   )
                                                )
18
             The Court has reviewed the pleadings, the records on file, and the Report and
19
       Recommendation of the United States Magistrate Judge. Plaintiffs have filed Objections, and
20
       the Court has engaged in a de novo review of those portions of the Report and
21
       Recommendation to which Plaintiffs have objected. The Court accepts the findings and
22
       recommendations of the Magistrate Judge.
23
             Although Plaintiff has belatedly responded to Defendants’ discovery requests since the
24
       issuance of the Magistrate Judge’s Report and Recommendation, his prior willful failure to
25
       respond to Defendants’ discovery requests, Defendants’ Motion to Compel, the Court’s Order
26
       to Show Cause, and the Order granting Defendants’ Motion to Compel has resulted in
27

28
     Case 2:19-cv-00422-DMG-JEM Document 57 Filed 08/31/20 Page 2 of 3 Page ID #:529



1      significant prejudice to Defendants that his dilatory responses have not cured. These failures

2      occurred before the Court activated its emergency Continuity of Operations Plan.

3             IT IS HEREBY ORDERED that: (1) Defendants’ Motion For Terminating Sanctions

4      [Doc. # 27] is GRANTED; (2) Plaintiff’s Motion to Continue Trial and related deadlines [Doc. #

5      35] is DENIED as moot, and (3) Judgment shall be entered dismissing this action in its

6      entirety with prejudice.

7
       DATED: August 31, 2020
8                                                              DOLLY M. GEE
                                                       UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
     Case 2:19-cv-00422-DMG-JEM Document 57 Filed 08/31/20 Page 3 of 3 Page ID #:530



1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11     MPK, INC., a California corporation; and )        Case No. CV 19-00422-DMG (JEMx)
       KENNETH J. GREENBERG, an individual, )
12                                              )
                                  Plaintiffs,   )        JUDGMENT
13                                              )
                     v.                         )
14                                              )
       BERNARDAUD N.A., INC., a New York        )
15     corporation; GEORGE KAKATY, and          )
       individual; CORINNE OATS, an individual; )
16     and DOES 1-100, inclusive.               )
                                                )
17                                Defendants.   )
                                                )
18

19           In accordance with the Order Accepting Findings and Recommendations of United

20     States Magistrate Judge filed concurrently herewith,

21           IT IS HEREBY ADJUDGED that this action is dismissed in its entirety with prejudice.

22

23     DATED: August 31, 2020
                                                                DOLLY M. GEE
24                                                      UNITED STATES DISTRICT JUDGE

25

26

27

28

                                                    3
